DETAILED ACTION

Response to Amendment
	In view of the arguments and amendments to Claim 1, the previous §112(b) rejections directed to the claims are withdrawn.
In view of the arguments and amendments to Claim 1, the previous prior art rejections directed to the claims are maintained, with revised rationales.  Additionally, a new prior art rejection is set forth in regards to the amendments, as necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2002/0011267 (Hirose).
In regards to Claims 1-, Hirose teaches a Ti alloy poppet valve, wherein oxygen is put into the valve in a furnace to introduce oxygen atoms into titanium of the valve, which is strengthened to increase hardness and wear resistance (Abstract), and wherein the total ratio of oxygen atoms to total atom number in the oxygen diffusion layer is 4 to 12% (Claim 4) – corresponding to a mechanical component made of titanium alloy and having a surface, and overlapping with the limitation of 1% (instant Claim 1), 1.3% (instant Claim 3), and 1.6% (instant Claim 5) by mass or more of oxygen being included at the surface.
Hirose also teaches that the valve is made of α-β titanium alloy (Claim 5), wherein said alloy is Ti-6Al-4V (Claim 6) – corresponding to the mechanical component is of α-β titanium alloy (instant Claim 7), wherein said alloy is a 64 titanium alloy (instant Claim 8), and that the valves had a hardness of 500-630 HV, which overlaps with the claimed range of the surface having a hardness of 600 HV or more (instant Claim 2).  It is well-settled that where the prior art describes the components of a claimed compound, compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Although Hirose does not explicitly teach that the mechanical component comprises a plurality of primary α grains and secondary α grains, wherein the primary grains at the surface have an area ratio of 10%-30% and the secondary grains having a major diameter of 75 µm or less and a minor diameter of 10 µm or less, given that the product of Hirose is materially equivalent to that as set forth in the instant claims, including being made of a titanium alloy forming a solid solution including 1% by mass or more of oxygen, as well as being an α-β titanium alloy of Ti-6Al-4V, one of ordinary skill in the art would expect such substantially similar material to have substantially similar properties, including the primary and secondary crystal grains with the area ratio and major/minor diameters as claimed.  Hirose also teaches that the heating temperature is set to less than the β transformation point of Ti-6Al-4V (¶32); one of ordinary skill in the art would expect α grains to be present as a result of the lack of β transformation of the workpiece. Additionally, the method of oxygen permeation and preparation as disclosed by Hirose is substantially similar to that of the instant application.  Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Hirose teaches that the workpiece is placed in a furnace and heated at a temperature of 700-840 °C for 1-4 hours; this is the substantially similar method used by Applicants to produce the claimed product.  In particular, Applicant teaches that the oxygen permeation step includes holding the temperature at a holding temperature of 800 °C or higher for 14,000 seconds to 90,000 seconds (Specification, ¶¶51-52).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including a plurality of primary α grains and secondary α grains, wherein the primary grains at the surface have an area ratio of 10%-30% and the secondary grains having a major diameter of 75 µm or less and a minor diameter of 10 µm or less, wherein the titanium alloy forms a solid solution including 1% by mass or more of oxygen by solid solution (instant Claim 1), 1.3% or more (instant Claim 3), and 1.6% or more (instant Claim 5).
Additionally, Hirose teaches that the Ti alloy product contains a surface layer comprising an oxygen diffusion layer of an interstitial solid solution of O in Ti (Claim 1), wherein the oxygen diffusion layer has a ratio of oxygen to total atom number being 4-12% (Claim 4).  Thus, one of ordinary skill in the art would recognize that solid-solution of O-containing Ti surface layer of Hirose would correspond to and/or overlap with the claimed limitations of the titanium alloy including 1% or more by solid solution, 1.3% or more (instant Claim 3), and 1.6% or more (instant Claim 5).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2007-100666 (Fujii).
In regards to Claims 1, 3, and 5, Fujii teaches a high strength titanium alloy engine valve that is made of titanium alloy and contains an oxidized hardened layer on a surface of the engine valve (Abstract) – a mechanical component made of a titanium alloy and having a surface containing oxygen.  Although Fujii does not explicitly teach that at the surface, the titanium alloy includes 1% or more of oxygen by solid solution, one of ordinary skill in the art would recognize, given that the process of forming the oxide layer is substantially similar to that of the instant invention, that the product of Fujii would possess substantially similar characteristics and properties. Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Fujii teaches that the solution treatment, followed by aging and annealing, oxidation, and hard film treatments were utilized, wherein the aging treatment was performed from 500-750 °C for 1-4 hours, and an oxidation treatment at 670-820 °C for 1-16 hours (¶37); this is the substantially similar method used by Applicants to produce the claimed product.  In particular, Applicant teaches that the method includes a solution treatment step, followed by an aging treatment that decomposes a portion of the secondary α phase (Specification, ¶¶44-46), wherein in the aging treatment the holding temperature is 400-700 °C for 30-430000 seconds (¶50).  The aging treatment, the Applicant teaches, is followed by an oxygen permeation step that includes holding the temperature at a holding temperature of 800 °C or higher for 14,000 seconds to 90,000 seconds (Specification, ¶¶51-52). 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including a plurality of primary α grains and secondary α grains, wherein the primary grains at the surface have an area ratio of 10%-30% and the secondary grains having a major diameter of 75 µm or less and a minor diameter of 10 µm or less and at the surface, 1% or more of oxygen by solid solution is included (instant Claim 1), 1.3% or more (instant Claim 3), and 1.6% or more (instant Claim 5).

In regards to Claims 2, 4, 6, and 7, Fujii teaches that the oxide hardened layer formed on the mechanical component has a Vickers hardness Hv of 500 or more, having an α phase in the microstructure (¶12) – which overlaps with the claimed ranges of the surface having a hardness of 600 Hv or more (instant Claim 2), 650 Hv or more (instant Claim 4), and 700 Hv or more (instant Claim 6), and corresponds to the titanium is an α-type titanium alloy (instant Claim 7).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2007-100666 (Fujii) as applied to Claims 1-7 above, and further in view of Japanese Patent Publication No. JPS-612747 (Maeda).
In regards to Claims 9-10, Fujii teaches that the product is usable in automotive applications and that the higher strength of the product is excellent in hot workability and low cost, and can have a wide range of effects by expanding application to mass-produced products (¶13), Fujii does not explicitly teach that the mechanical component is a bearing component (instant Claim 9) or that the mechanical component is a plain bearing (instant Claim 10).
In the same field of oxidizing titanium alloy components for improved mechanical properties, Maeda teaches that a titanium alloy as a rolling bearing has low reduction of strength and excellent corrosion and temperature resistance, with a hardness of at least HRC 58 from elements including O diffused into titanium and subjected to heat treatments (Pages 1-2) – corresponding to a mechanical component being a bearing component (instant Claim 9) and the mechanical component being a plain bearing (instant Claim 10).  Given that Fujii teaches that the process of oxidizing the product can be expanded to other mass-produced products, and Maeda teaches that HRC 58 (~600 HV) hardness is desired for titanium alloys oxidized and treated for rolling applications, one of ordinary skill in the art at the effective filing date of the invention would have found it obvious to have utilized titanium alloy components such as rolling bearing components of Maeda, to the oxidation and treatment processes of Fujii.  One skilled in the art would have had the desire and expectation of expanding industrial applications to mass-produced products of Fujii via titanium rolling bearing components having low reduction of strength and excellent corrosion and temperature resistance, as taught by Maeda, in order to expand industrial applications and processability, as well as mechanical properties of the bearing components of Maeda.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2002/0011267 (Hirose) as applied to Claims 1-3, 5, and 7-8 above, and further in view of Japanese Patent Publication No. JPS-612747 (Maeda).
In regards to Claims 9-10, Hirose teaches that the oxygen diffusion layer of the titanium alloy allows for significantly high wear resistance, but does not explicitly teach that the mechanical component is a bearing component (instant Claim 9) or that the mechanical component is a plain bearing (instant Claim 10).
In the same field of oxidizing titanium alloy components for improved mechanical properties, Maeda teaches that a titanium alloy as a rolling bearing has low reduction of strength and excellent corrosion and temperature resistance, with a hardness of at least HRC 58 from elements including O diffused into titanium and subjected to heat treatments (Pages 1-2) – corresponding to a mechanical component being a bearing component (instant Claim 9) and the mechanical component being a plain bearing (instant Claim 10).  One of ordinary skill in the art at the effective filing date of the invention would have found it obvious to have utilized titanium alloy components such as rolling bearing components of Maeda, to the oxidation and treatment processes of Hirose.  One skilled in the art would have had the desire and expectation of utilizing the improved wear resistance as disclosed by Hirose via titanium rolling bearing components having low reduction of strength and excellent corrosion and temperature resistance, as taught by Maeda, in order to expand industrial applications and processability, as well as mechanical properties of the bearing components of Maeda.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art teaches away from the invention as claimed, and does not teach the limitations as claimed, in particular the limitation directed to the titanium alloy, at the surface, forming a solid solution including 1% by mass or more of oxygen (Applicant’s Arguments, Pages 8-9), and that although Hirose discloses there is not layer of titanium oxide at the surface, the Applicant believes that in view of the heat treatment process of Hirose, there must be titanium oxide formed (Applicant’s Arguments, Pages 8-9).
In regards to Applicant’s arguments, Examiner respectfully disagrees.  Firstly, as set forth in the new prior art rejections above regarding the amendments newly filed, Hirose teaches explicitly that the Ti alloy product contains a surface layer comprising an oxygen diffusion layer of an interstitial solid solution of O in Ti (Claim 1), wherein the oxygen diffusion layer has a ratio of oxygen to total atom number being 4-12% (Claim 4).  Thus, one of ordinary skill in the art would recognize that solid-solution of O-containing Ti surface layer of Hirose would correspond to and/or overlap with the claimed limitations of the titanium alloy including 1% or more by solid solution, 1.3% or more (instant Claim 3), and 1.6% or more (instant Claim 5).  Furthermore, Examiner maintained in the Non-Final Rejection that Hirose teaches a substantially similar method of processing and manufacture of the product as compared to the instant application, and therefore would be expected to have the same properties, including the limitations as claimed in instant Claim 1.  Applicant has not provided sufficient evidence on the record to show that the process of Hirose differs from that of the instant application or that the prior art would not necessarily lead to the same properties.  Finally, Examiner notes that Applicant’s arguments that Hirose does have titanium oxide on the surface due to the Ellingham diagram as cited, despite Hirose’s teachings of not containing titanium oxide, Examiner notes that Applicant’s argument constitutes mere attorney argument.  Arguments of counsel and discussions of caselaw, standing alone, cannot take the place of factually supported objective evidence. (In re Huang, 100 F.3d 135, 139- 40 (Fed. Cir. 1996)). Attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. (In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)).  Namely, Applicant has not provided sufficient, or any, evidence on the record to show that the prior art as set forth in the prior Non-Final Rejection does not sufficiently teach the instant application as claimed.  Applicant’s assertion that the prior art fails to teach the instant invention is not persuasive, given the lack of cited and mapped evidence or any support otherwise.  Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.
Applicant further argues that Fujii does not teach the limitation directed to the titanium alloy, at the surface, forming a solid solution including 1% by mass or more of oxygen (Applicant’s Arguments, Page 9), as Fujii disclose a mechanical component made of titanium alloy having an oxidized layer formed at a surface (Page 9).
In regards to Applicant’s argument, Examiner respectfully disagrees.  As set forth in the Non-Final Rejection and the Final Rejection above, Fujii teaches a substantially similar method of processing and manufacture of the product as compared to the instant application, and therefore would be expected to have the same properties, including the limitations as claimed in instant Claim 1.  Applicant has not provided sufficient evidence on the record to show that the process of Fujii differs from that of the instant application or that the prior art would not necessarily lead to the same properties.  
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 /Daniel J. Schleis/Primary Examiner, Art Unit 1784